DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 – 5, 8 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bhuiyan et al. (US 2015/0160706).
Regarding claim 2, Bhuiyan et al. disclose a method comprising: 

reducing bias currents provided to drivers of the non-volatile memory device in response to detecting the standby operating condition, wherein reducing the bias currents reduces current to at least one of variable oscillators, analog drive circuits and voltage drivers, wherein after reducing the bias currents the memory device is considered to be in standby mode (the second mode of operation is referred to in para 0023 as “low-power mode of operation” in response to inactivity of the non-volatile memory.  Para 0006 and 0027 also indicates that power consumption is reduced during standby mode).

Regarding claim 3, Bhuiyan et al. also disclose the method of claim 2, wherein when in standby mode, a standby generator maintains an indication of standby mode until a read instruction is detected (shown as “mode indicator” 113, fig. 1).

Regarding claim 4, Bhuiyan et al. also disclose the method of claim 3, wherein when the read instruction is detected, the standby generator changes an output to indicate to bias control circuitry to increase bias currents and provide additional current to read paths of a memory system (referred to in fig. 4 at step 424, transitioning back from standby mode to active mode of operation in response to read or write operation to the memory device).

claim 5, Bhuiyan et al. also disclose the method of claim 4, wherein current control circuitry (fig. 2 or 3) increases the bias currents to driving circuits of the memory system (see para 0028 – 0039).

	Regarding claim 8, Bhuiyan et al. also disclose the method of claim 2, further comprising: detecting a read instruction that accesses data from the non-volatile memory device (para 0019, 0020, 0023, etc…); and increasing the bias currents provided to drivers of the non-volatile memory device in response to detecting the read instruction (step 432, fig. 4 and all related texts).

Regarding claim 11, Bhuiyan et al. also disclose the method of claim 2, further comprising: detecting an instruction to wake-up from a sleep state (referred to in para 0055 as “instructions to cause the power supply circuity to supply the regulated supply voltage to host interface during first mode of operation”); and increasing the bias currents to driving circuits of the non-volatile memory device in response to detecting the instruction to wake-up from the sleep state (para 0055, “instructions to cause controller 126 to determine that the non-volatile memory to operate according to active mode”).

Regarding claim 12, Bhuiyan et al. also disclose the method of claim 2, wherein the non-volatile memory device is a charge trapping memory device (para 0002 discloses non-volatile memory being MLC or SLC flash type, which inherently includes charge trapping layer for storing data state).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhuiyan et al. (US 2015/0160706) in view of Ramkumar et al. (US 2014/0239374).
Regarding claim 13, Bhuiyan et al. disclose the method of claim 2, except wherein the non-volatile memory device is a silicon oxide nitride oxide silicon (SONOS) memory device.
This feature is taught by Ramkumar et al. (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the features taught by the cited references, to improve data retention and endurance of the memory device (Ramkumar et al. para 0050 – 0053).

Allowable Subject Matter
Claims 6 and 7, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the method as set forth above, further comprising, in combination, the features and limitations additionally claimed in claims 6, 7, 9 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/             Primary Examiner, Art Unit 2827                                                                                                                                                                                           March 4, 2022